Citation Nr: 0001448	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral Osgood-
Schlatter disease.

2.  Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 15, 1967, to 
November 1970.  

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  No current knee pathology is shown to be related to 
service.  

3.  No current low back pathology is shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral Osgood-Schlatter disease.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back injury.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include the November 
1967 entrance examination report, which is negative for 
complaints, symptoms or findings referable to Osgood-
Schlatter disease or a back condition.  A November 1967 X-ray 
report notes the presence of a small protuberance on the 
anterior aspect of the proximal shaft of the left fibula, 
thought to be either old Osgood-Schlatter disease or an old 
fracture.  Osgood-Schlatter disease was diagnosed at a 
service orthopedic clinic in November 1967, nine days after 
entry on active duty.  Osgood-Schlatter disease was again 
diagnosed at a service orthopedic clinic in December 1967.  A 
January 1968 treatment note states that the veteran had old 
Osgood-Schlatter disease of the left knee.  Another January 
1968 treatment note states that the veteran had Osgood-
Schlatter disease and that he told a physician that he had 
had constant knee pain for six years but that the pain was 
now worse.  In April 1968, he told a physician that his knees 
had bothered him for five or six years.  A June 1968 
orthopedic consultation report notes the presence of old non-
disabling and non-disqualifying residuals of Osgood-Schlatter 
disease.  A December 1968 X-ray noted a slight irregularity 
and fragmentation of the left tibial tubercle, perhaps due to 
an old "osteochondrotic" process or perhaps merely 
representing a normal developmental variation.  A slight 
irregularity of the right tibial tubercle was also noted.  
The report states that the veteran's knees were otherwise 
normal.  The veteran's last profile was from March to 
September 1969.  The last treatment note regarding his knees 
is dated in April 1969 and states that he was being "worked 
out of [his] profile".  

An October 1968 treatment note states that the veteran 
complained of low back pain of 11 to 12 months' duration.  An 
X-ray revealed increased lumbar lordosis but was otherwise 
within normal limits.  The impression was chronic low back 
syndrome with an acute exacerbation.  

The August 1970 separation examination report is negative for 
complaints, symptoms or findings regarding a knee or back 
condition, and the veteran had a normal profile for his lower 
extremities.  

An October 1977 VA discharge summary states that the veteran 
tore his right medial meniscus two weeks prior to admission 
and that an arthrotomy and right medial meniscectomy were 
performed during his admission.  

A January 1978 VA rating examination report includes a 
diagnosis of postoperative medial meniscectomy right knee.  

A February 1978 rating decision denied service connection for 
Osgood-Schlatter disease with a tear of the right medial 
meniscus because the veteran's preexisting Osgood-Schlatter 
disease had an acute exacerbation rather than aggravation 
during his active service.  

A January 1997 UMA Ambulatory Medical Care Center magnetic 
resonance imaging (MRI) scan of the lumbosacral spine 
revealed a probable extruded disc herniation at L4-5 with 
significant compression of the left L4 nerve root.  

A March 1997 operation report from William E. Wilson, M.D., 
states that the veteran, who worked as a carpenter, had 
injured his back twice within the preceding four months.  The 
remainder of the report is negative regarding the history of 
the veteran's condition.  The March 1997 admission report 
from Columbia Trident Medical Center states that the veteran 
had injured his back the previous November while at work.  

A November 1997 examination report from the Carolina Spine 
Institute states that the veteran had back surgery in March 
1997 but had not done well postoperatively.  The report is 
negative for an opinion linking the veteran's back pathology 
with his active service.  

A December 1997 MRI report from Radiology Associates is 
negative for medical evidence or medical opinion linking the 
veteran's back pathology to his service.  

In April 1998, the veteran claimed entitlement to service 
connection for a back condition as well as for Osgood-
Schlatter disease.  

A May 1998 rating decision found the veteran's claims for 
service connection for Osgood-Schlatter disease and a low 
back condition to be not well grounded.  

A November 1998 letter from Donald R. Johnson, II, M.D., 
states that he had no opinion regarding the veteran's knee 
condition.  He added that he had seen the veteran from 
November 1997 to April 1998 and felt that his back condition 
was aggravated by his service-connected physical condition.  
The letter does not state what condition was service-
connected.  

During the veteran's personal hearing in November 1998, he 
testified that he was not aware of a knee problem prior to 
service.  He had fractured both legs as a child, but not near 
the knees.  He first became aware of a knee problem during 
the first or second week of basic training.  He stated that 
his condition might have existed prior to service but that it 
had never bothered him.  He was eventually given a permanent 
profile.  He was a welder in service.  As such, he had to 
squat, stoop and bend a lot.  The profile kept him out of 
guard duty and a lot of the marching.  He sought treatment, 
and at one time a cast was put on his left knee.  He received 
injections for the pain in his left knee, and something was 
prescribed to reduce swelling.  There was a definite 
worsening of his condition due to his service.  

The veteran further testified that he still had knee problems 
at the time of his separation and was taking medication off 
and on until then.  He did not receive treatment within a 
year of discharge; he toughed it out.  He testified that the 
pain was greater now than it was at discharge and that he was 
taking Tylenol for the pain.  

Regarding his back, the veteran testified that he had no 
problems prior to service.  He injured his back when he tried 
to catch a 55-gallon oil drum.  X-rays were taken the same 
day or the day after.  He received pain medication, and a 
back brace was fitted at a civilian facility within a week.  
After a month of treatment, a military doctor told him that 
he had a bulge, not a herniation, but a bulge that could 
herniate.  His back began to feel better but would flare up 
every now and gain.  He just lived with the condition.  He 
still had the problem when he was separated.  He sought 
treatment within the first year after service, when he picked 
up a small box and his back flared up.  Between his 
separation from service and his back surgery, he did not have 
any injuries other than what he assumed was a pulled muscle.  

A VA examination in March 1999 diagnosed chondromalacia 
patellae and lumbar disc disease with positive radicular 
symptoms.  The examiner was of the opinion that there was no 
etiologic relationship between the veteran's recurrent disc 
herniations of the lumbosacral spine and the one episode of 
musculoskeletal strain in service.  Likewise, the examiner 
did not attribute any current knee problems to service or any 
incident in service.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical causation do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Regarding the veteran's Osgood-Schlatter disease, on two 
occasions the veteran told military physicians that he had 
had a knee problem that had hurt for about six years prior to 
service.  The diagnosis at a service orthopedic clinic in 
November 1967 was mild Osgood-Schlatter disease.  In December 
1968, an X-ray revealed a slight irregularity of each tibial 
tubercle.  His last treatment was in April 1969, and his 
profile was to expire that September.  He had no profile, 
made no complaints, and received no diagnosis on his 
separation examination in November 1970.  

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
is no medical evidence that links the veteran's Osgood-
Schlatter disease to his active service or that indicates 
that his Osgood-Schlatter disease was aggravated by service.  
Although the veteran asserts that his Osgood-Schlatter 
disease was acquired as a result of his active service, he 
has submitted no medical evidence to substantiate his claim.  
The private treatment report dated in September 1977 
indicates that the veteran had had knee problems for 10 years 
and that his latest problem had started three days earlier, 
when he twisted his right knee by kneeling down.  Although he 
had seen another physician two to three years previously, he 
had not kept follow-up appointments at that time.  The 
diagnostic impressions in September 1977 were probable medial 
collateral ligamentous strain, and "Osgoods".  However, the 
examining physician did not attribute these disabilities to 
service or to any incident of service origin.  

Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet.App. at 494.  This is especially true in 
the present case, where the veteran's testimony regarding his 
condition prior to service is contradicted by the service 
medical records, which show that he stated that he had had a 
knee condition for several years prior to service.  Since 
there is no medical evidence showing that the veteran 
acquired Osgood-Schlatter disease as a result of service, his 
service connection claim is not well grounded and must be 
denied.  See Chelte v. Brown, 10 Vet. App. 268, 271-72 (1997) 
(claim for service connection for residuals of left inguinal 
hernia repair not well grounded where there is no competent 
medical evidence linking any current postoperative residuals 
to a left inguinal herniorrhaphy in service nearly 20 years 
previously to repair an inguinal hernia that preexisted 
service).  

Regarding the veteran's back, his testimony is not sufficient 
by itself to make his claim well grounded.  See Espiritu.  
The Board has considered the November 1998 letter from Dr. 
Johnson.  However, the letter is vague in that it states that 
the veteran's back was aggravated by his service-connected 
physical condition without identifying what condition was 
service-connected.  The Board notes that the veteran does not 
have any disabilities that are service connected.  Dr. 
Johnson's opinion is too vague to make the veteran's claim 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Although VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to claims that are not 
well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  See Robinette.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the June 1998 statement of the case and in the January, 
June and August 1999 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of his claims was principally that there was no 
medical evidence showing that any current bilateral knee or 
back disability was attributable to service or to any 
incident therein.  


ORDER

Service connection for bilateral Osgood-Schlatter disease is 
denied.  

Service connection for low back disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

